Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On the first Line of Page 5, “Th biasing member” should read “The biasing member”.
On Page 9, Line 13, “the upright frame member 46” should read “the upright frame member 36”.
On Page 12, Line 3, “respective biasing member 76” should read “respective biasing member 70”.
On Page 14, Lines 8 and 9, “stiffener ribs 72” should read “stiffener ribs 82”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geis (US 3,561,777 A) in view of Mahu (FR 2609680 A1), see attached machine translation.

	Regarding claim 1, Geis (Figures 1-3) teaches a ski assembly (attachment 26) for a bicycle (bicycle 10) having a rear wheel (rear wheel 24) rotatably supported on a respective rear frame portion (rear ends of the frame portions 14) and a front wheel (front wheel 20) rotatably supported on a respective front frame portion (legs 18), the ski assembly comprising: 5one or more mounting frames (split clamp assemblies 88) adapted to be mounted onto one of the frame portions of the bicycle; at least one ski arrangement supported on the one or more mounting frames, said at least one ski arrangement comprising: (i) a biasing member (brace arms 76) coupled to the one or more mounting frames; 10(ii) a support arm (support legs 60) connected to the one or more mounting frames at least in part by the biasing member; and (iii) a ski member (ski members 74) supported on the support arm at a ski mounting location such that the ski member is movable with the support arm relative to the one or more mounting frame by 
	However, Geis does not teach that the ski member is movable with the support arm relative to the one or more mounting frame by resiliently deflecting the biasing member.
	Mahu (Figures 1-6) teaches that a resilient biasing member (telescopic stand 15).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to modify Geis device with a resilient biasing member. Doing so would prevent any bending of the assembly during the tilting of the bicycle.
	Regarding claim 10, the combination of Geis in view of Mahu further teaches that the biasing member of said at least one ski arrangement is coupled between the support arm and the one or more mounting frames (See Geis Figure 1 and 2).
.
Allowable Subject Matter
Claims 2-9, and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach ski assemblies for attachment to a bicycle of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611